Exhibit 10.4

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of January 31, 2012 and is entered into by and among
MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation (“Holdings”); each of
the Domestic Subsidiaries of Holdings signatory hereto (together with Holdings,
the “Borrowers”); BANK OF AMERICA, N.A., as a Lender and the L/C Issuer; SILICON
VALLEY BANK, as a Lender; and HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender;
and acknowledged and agreed to by BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrowers, the Administrative Agent, the Lenders, and the L/C
Issuer entered into that certain Amended and Restated Credit Agreement, dated as
of February 1, 2010 (as such agreement has been amended, supplemented, or
otherwise modified to date, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as described
herein, subject to the terms and conditions set forth herein; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement as hereinafter set forth, subject to the terms and conditions
set forth herein.

NOW, THEREFORE, intending to be legally bound hereby and in consideration of the
premises and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Credit Agreement, as amended
hereby.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

2.01. New Definitions. The following definitions are hereby added to
Section 1.02 of the Credit Agreement and inserted in the appropriate
alphabetical order therein:

“Reorganizational Charges” means one-time charges accrued in the fiscal year
ending as of July 31, 2012 and related to restructuring initiatives of the
Borrowers and their Subsidiaries in such fiscal year.

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement by and among the Administrative Agent, the Lenders, the L/C
Issuer, and the Borrowers dated as of January __, 2012.



--------------------------------------------------------------------------------

2.02. Amended Definitions.

(a) The phrase “the aggregate amount of all Receivables” is hereby deleted from
the definition of “Eligible Receivables” appearing in Section 1.02 of the Credit
Agreement and replaced by the phrase “the aggregate amount of all accounts
receivable.”

(b) Section 1.02 of the Credit Agreement is hereby amended by replacing the
definition of “Consolidated EBITDA” contained therein with the following
definition:

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrowers and their Subsidiaries for the most
recently completed Measurement Period plus (a) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) all Net Non-Cash Restructuring Charges recognized by Borrowers and their
Subsidiaries during such Measurement Period (to the extent calculations of the
Net Non-Cash Restructuring Charges for such Measurement Period result in a
positive number), (v) unrealized, non-cash foreign exchange losses,
(vi) realized foreign exchange losses incurred after January 1, 2012, (vii) an
amount equal to all non-cash goodwill impairment charges recognized by Borrowers
and their Subsidiaries, (viii) adjustments for equity investments held by
CMG@Ventures Entities or from impairment charges on Investments, (ix) non-cash
stock compensation expenses, (x) non-cash intangible asset impairment charges
recognized by Borrowers and their Subsidiaries, and (xi) up to $11,000,000 of
Reorganizational Charges recognized by Borrowers and their Subsidiaries during
the fiscal year ending on July 31, 2012; minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits, (ii) unrealized, non-cash foreign exchange
gains, (iii) realized foreign exchange gains accrued after January 1, 2012, and
(iv) adjustments for equity investments held by CMG@Ventures Entities or from
gains on Investments.

(c) Section 1.02 of the Credit Agreement is hereby amended by replacing the
definition of “Loan Documents” contained therein with the following definition:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) the Collateral Documents, (d) each Issuer Document, (e) the
First Amendment, and (f) the Second Amendment, as each may be amended or
otherwise modified from time to time pursuant to the terms thereof and hereof.

2.03. Dispositions. Section 7.05 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of Excluded Equity Interests, equipment or real property;

 

2



--------------------------------------------------------------------------------

(d) Dispositions of property by any Borrower to another Borrower;

(e) Dispositions of CMG@Ventures Entities or their respective Investments;

(f) Dispositions permitted by Section 7.04;

(g) Dispositions of cash Investments to the extent consistent with and permitted
by the Cash Investment Policy, provided that (i) at the time of any such
Disposition, no Default shall exist or would result from such Disposition,
(ii) at the time of any such Disposition, the property Disposed of in reliance
on this clause (g) is not subject to the exclusive control of the Administrative
Agent or any Lender pursuant to any Collateral Document, and (iii) the purchase
price for such property Disposed of shall be paid to the Borrowers or such
Subsidiaries solely in cash; and

(h) Dispositions of accounts receivable that are not Eligible Receivables and
with respect to which the Account Debtor is not a resident or citizen of or
otherwise located in the United States of America, provided that (i) at the time
of any such Disposition, no Default shall exist or would result from such
Disposition, (ii) such Disposition shall be made on a basis that is non-recourse
to any Loan Party, and (iii) the purchase price for such property Disposed of
shall be paid to the Borrowers or such Subsidiaries solely in cash,

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value.”

2.04. Financial Covenants.

(a) Clauses (b) and (c) of Section 7.11 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

“ (b) [RESERVED]

(c) Minimum Global Cash. Maintain a balance of cash (as determined under GAAP),
cash equivalents (as determined under GAAP), and Cash Equivalents of less than
$75,000,000 (on a consolidated basis).”

(b) A new clause (d) is hereby added to Section 7.11 of the Credit Agreement to
read in its entirety as follows:

“ (d) Minimum Consolidated EBITDA. Maintain Consolidated EBITDA of less than the
amounts indicated for each period specified below:

 

3



--------------------------------------------------------------------------------

Period

   Consolidated
EBITDA  

From February 1, 2011 through January 31, 2012

   $ 9,097,000   

From May 1, 2011 through April 30, 2012

   $ 8,810,000   

From August 1, 2011 through July 31, 2012

   $ 14,182,000   

From November 1, 2011 through October 31, 2012

   $ 14,182,000   

”

2.05. Cross-Default. Section 8.01(e) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“ (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or (iii) there occurs any default under any
receivables purchase agreement concerning the purchase of the accounts
receivable of any Loan Party, and such default continues for thirty
(30) calendar days; or”

 

4



--------------------------------------------------------------------------------

2.06. Compliance Certificate. Exhibit C of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit C attached hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders, as of the date hereof, as follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in the Credit Agreement, including
without limitation those set forth in Article V thereof, and in each other Loan
Document are true and correct on and as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date. Each
Borrower certifies, represents, and warrants to the Administrative Agent and the
Lenders that the security interests granted to the Administrative Agent pursuant
to the Collateral Documents are in full force and effect and constitute valid,
perfected, first-priority security interests in the Collateral described
therein.

3.02. No Defaults. After giving effect to this Amendment, each of the Borrowers
is in compliance with all terms and conditions of the Credit Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Borrower of this Amendment has been duly authorized by each such Borrower
and there is no action pending or any judgment, order, or decree in effect which
is likely to restrain, prevent, or impose materially adverse conditions upon the
performance by any Borrower of its obligations under the Credit Agreement or the
other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Borrower, enforceable against each such Borrower in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.

3.05. Breach; Conflicts. The execution, delivery, and performance by each
Borrower of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of such Borrower, by reason of the terms of (a) any contract, mortgage,
lease, agreement, indenture, or instrument to which such Borrower is a party or
which is binding upon it; (b) any Law with respect to such Borrower; or (c) the
Organization Documents of such Borrower.

ARTICLE IV

CONDITIONS PRECEDENT

4.01. Conditions Precedent. The amendments contained in Article II shall not be
binding upon the Administrative Agent and the Lenders until each of the
following conditions precedent have been satisfied in form and substance
satisfactory to the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers, the Administrative Agent, the Lenders, and the L/C
Issuer;

 

5



--------------------------------------------------------------------------------

(b) The Borrowers shall have paid (i) to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an
amendment fee equal to $60,000, and (ii) all costs, expenses, and other fees
owed to and/or incurred by the Administrative Agent, the Lenders, and the L/C
Issuer (including without limitation all reasonable fees and expenses of counsel
to the Administrative Agent);

(c) The Administrative Agent shall have received certified copies of resolutions
or other action, incumbency certificates, and/or other certificates of duly
authorized officers of the Borrowers as the Administrative Agent may reasonably
require evidencing the identity, authority, and capacity of each duly authorized
officer authorized to act on behalf of the Borrowers in connection with this
Amendment;

(d) The Administrative Agent shall have received such other documents, legal
opinions, instruments, and certificates relating to this Amendment as it shall
reasonably request and such other documents, legal opinions, instruments, and
certificates that shall be satisfactory in form and substance to the
Administrative Agent and the Lenders. All corporate proceedings taken or to be
taken in connection with this Amendment and documents incidental thereto whether
or not referred to herein shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Lenders; and

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent in its sole and absolute
discretion.

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Borrowers
jointly and severally agree to pay on demand: (a) all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant to this Amendment and any and all subsequent
amendments, modifications, and supplements to this Amendment, including without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by the
Administrative Agent in connection with the enforcement or preservation of any
rights under the Credit Agreement, this Amendment, and/or the other Loan
Documents, including without limitation, the reasonable costs and fees of the
Administrative Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01. Instrument Pursuant to Credit Agreement. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Credit Agreement.

6.02. Acknowledgment of the Borrowers. Each Borrower hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Borrower with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Borrower; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such
Borrower; and (c) when executed and delivered by or on behalf of such Borrower
will constitute valid and binding obligations of such Borrower, enforceable in
accordance with its terms. Each Borrower reaffirms its

 

6



--------------------------------------------------------------------------------

obligation to pay all amounts due to the Administrative Agent, the Lenders, and
the L/C Issuer under the Loan Documents (including, without limitation, its
obligations under the Revolving Credit Notes) in accordance with the terms
thereof, as amended and modified hereby.

6.03. Entire Agreement. This Amendment, together with all the other Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

6.04. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

6.05. Counterparts. This Amendment may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart executed by any party hereto. Without
limiting the foregoing, the provisions of Section 10.10 of the Credit Agreement
shall be applicable to this Amendment. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

6.06. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Illinois applicable to
contracts executed and to be performed entirely within such State, and, without
limiting the generality of Section 6.01 hereof, the provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

6.07. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

6.08. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

6.09. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent, the Lenders, the L/C
Issuer, and their respective successors, legal representatives, and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: MODUSLINK GLOBAL SOLUTIONS, INC. By:   /s/ Peter L. Gray Name:  
Peter L. Gray Title:  

Executive Vice President, General Counsel and

Secretary

MODUSLINK CORPORATION By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  

Executive Vice President, General Counsel and

Secretary

MODUSLINK PTS, INC. By:   /s/ Peter L. Gray Name:   Peter L. Gray Title:  
Secretary SOL HOLDINGS, INC. By:   /s/ Peter L. Gray Name:   Peter L. Gray
Title:   Secretary MODUS MEDIA INTERNATIONAL (IRELAND) LIMITED By:   /s/ Peter
L. Gray Name:   Peter L. Gray Title:   Secretary TECH FOR LESS LLC By:   /s/
Peter L. Gray Name:   Peter L. Gray Title:   Secretary

[Signatures continue on next page.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:   /s/ David Bacon Name:   David Bacon Title:   Senior Vice President

SILICON VALLEY BANK,

as a Lender

By:   /s/ Jack Gaziano Name:   Jack Gaziano Title:   Managing Director

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ David A. Carroll Name:   David A. Carroll Title:   Vice President

 

ACKNOWLEDGED AND AGREED TO BY:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Bozena Janociak Name:   Bozena Janociak Title:   Assistant Vice
President



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                              , 20         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 1, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”), each of the Domestic
Subsidiaries of Holdings signatory thereto (together with Holdings, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer / chief financial officer / treasurer /
controller] of Holdings, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on the behalf of
the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for month-end financial statements for the months of
October, January, and April]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the month ended as of the above date. Such
consolidated financial statements fairly present the financial condition,
results of operations and cash flows of Holdings and its Subsidiaries in
accordance with Modified GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of Holdings and its
Subsidiaries. Holdings has also delivered (i) internally prepared documentation
sufficient to establish that all deviations from GAAP identified on such
financial statements delivered pursuant to Section 6.01(b) in accordance with
Modified GAAP have been conformed and/or modified to be in accordance with GAAP
as of such fiscal quarter; (ii) a consolidating balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal quarter and the related
consolidating statements of income or operations for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries, and (iii) a statement of all consolidated cash
balances maintained by Holdings and its Subsidiaries for each country.



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers and their Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrowers and their Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrowers and their
Subsidiaries (as applicable) performed and observed all their Obligations under
the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Borrowers and their Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article V of
the Agreement and all representations and warranties of any Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsection
(a) of Section 6.01 of the Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[SIGNATURE PAGE FOLLOWS]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                  , 20        .

 

MODUSLINK GLOBAL SOLUTIONS, INC.,

as the Borrower Agent

By:     Name:     Title:    

 



--------------------------------------------------------------------------------

For the Month/Year ended                             ,          (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.11(a) – Consolidated Leverage Ratio.

    

A.

   Consolidated Funded Indebtedness at Statement Date    $______  

B.

   Consolidated EBITDA of the Borrowers and their Subsidiaries on a consolidated
basis for Measurement Period ending on above date (“Subject Period”) (including
Consolidated EBITDA with respect to any newly-created or acquired Subsidiary
calculated on a pro forma basis for such Measurement Period as if the
acquisition had been consummated as of the first day of the Measurement Period):
        1.    Consolidated Net Income for Subject Period:    $______      2.   
Consolidated Interest Charges for Subject Period:    $______      3.   
Provision for income taxes for Subject Period:    $______      4.   
Depreciation expenses for Subject Period:    $______      5.    Amortization
expenses for Subject Period:    $______      6.    All Net Non-Cash
Restructuring Charges recognized by Borrowers and their Subsidiaries during
Subject Period (to the extent calculations of the Net Non-Cash Restructuring
Charges for Subject Period result in a positive number):    $______      7.   
Unrealized, non-cash foreign exchange losses for Subject Period:    $______     
8.    Realized foreign exchange losses for Subject Period incurred after January
1, 2012:    $______      9.    An amount equal to all non-cash goodwill
impairment charges recognized by Borrowers and their Subsidiaries for Subject
Period:    $______      10.    Adjustments for equity investments held by
CMG@Ventures Entities or from impairment charges on Investments for Subject
Period:    $______      11.    Non-cash stock compensation expenses for Subject
Period:    $______      12.    Non-cash intangible asset impairment charges
recognized by Borrowers and their Subsidiaries for Subject Period:    $______  
   13.    Up to $11,000,000 of Reorganizational Charges recognized by Borrowers
and their Subsidiaries during the fiscal year ending on July 31, 2012, to the
extent recognized during Subject Period:    $______

 

SCHEDULE 1 TO EXHIBIT C - Page 1



--------------------------------------------------------------------------------

     14.    Income tax credits for Subject Period:    $______      15.   
Unrealized, non-cash foreign exchange gains for Subject Period:    $______     
16.    Realized foreign exchange gains for Subject Period accrued after January
1, 2012:    $______      17.    Adjustments for equity investments held by
CMG@Ventures Entities or from gains on Investments for Subject Period:   
$______      18.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8
+ 9 + 10 + 11 + 12 + 13 - 14 - 15 - 16 - 17):    $______  

C.

   Consolidated Leverage Ratio (Line I.A ÷ Line I.B.18):             to 1.0     
Maximum permitted:             2.0:1.0   

II.

  Section 7.11(c) – Minimum Global Cash. Balance of cash (as determined under
GAAP), cash equivalents (as determined under GAAP), and Cash Equivalents as of
Statement Date (on a consolidated basis):    $______                 Minimum
required:             $75,000,000   

 

SCHEDULE 1 TO EXHIBIT C - Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Minimum Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement and Section 7.11(d) of the Agreement)

 

Consolidated EBITDA    Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+       Consolidated Interest Charges

              

+       income taxes

              

+       depreciation expense

              

+       amortization expense

              

+       Net Non-Cash Restructuring Charges (to the extent calculations of the
Net Non-Cash Restructuring Charges for Subject Period result in a positive
number)

              

+       unrealized, non-cash foreign exchange losses

              

+       realized foreign exchange losses incurred after January 1, 2012

              

+       non-cash goodwill impairment charges

              

+       adjustments for equity investments held by CMG@Ventures Entities or from
impairment charges on Investments

              

 

SCHEDULE 1 TO EXHIBIT C - Page 1



--------------------------------------------------------------------------------

+       Non-cash stock compensation expenses

              

+       non-cash intangible asset impairment charges

              

+       up to $11,000,000 of Reorganizational Charges recognized during the
fiscal year ending on July 31, 2012

              

_       income tax credits

              

_       unrealized, non-cash foreign exchange gains

              

_       realized foreign exchange gains accrued after January 1, 2012

              

_       adjustments for equity investments held by CMG@Ventures Entities or from
gains on Investments

              

=       Consolidated EBITDA

              

 

Period

   Minimum required
Consolidated EBITDA  

From February 1, 2011 through January 31, 2012

   $ 9,097,000   

From May 1, 2011 through April 30, 2012

   $ 8,810,000   

From August 1, 2011 through July 31, 2012

   $ 14,182,000   

From November 1, 2011 through October 31, 2012

   $ 14,182,000   

 

SCHEDULE 1 TO EXHIBIT C - Page 2